 INTL. UNION OF OPERATING ENGINEERS, LOCAL UNION #150159International Union of Operating Engineers,LocalUnion 150,AFL-CIO(BuildersAssociation of Chicago)andJoseph W.O'Brien.Case 13--CB-2021.May 31, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn March 14, 1967, Trial Examiner Wellington A.Gillis issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practice alleged in thecomplaint, and recommending that the complaint bedismissed,assetforth in the attached TrialExaminer'sDecision.Thereafter, theGeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelation Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: Upon a chargefiledon June 23, 1966, by Joseph W. O'Brien, anindividual, the General Counsel of the National LaborRelations Board, hereinafter referred to as the Board,issuedacomplaint on October 26, 1966, againstInternational Union of Operating Engineers, Local Union#150, AFL-CIO, hereinafter referred to as the Respondentor the Union, alleging violations of Sections 8(b)(1)(A) and2(6)and (7) of the National Labor Relations Act, asamended (61 Stat. 136), hereinafter referred to as the Act.The Respondent thereafter filed a timely answer to thecomplaint denying the commission of any unfair laborpractices.Pursuant to notice, a hearing was subsequently held onJanuary 11, 1967, at Chicago, Illinois, in which all partieswere represented by counsel and were afforded fullopportunity to be heard and to introduce evidence pertinentto the issues, and to engage in oral argument. Shortly afterthe opening of the hearing, the parties stipulated the factspertaining to this matter. Timely briefs, received onFebruary 20, 1967, were filed by counsel for the GeneralCounsel and for the Respondent.Upon the entire record in this case, I make thefollowing:FINDINGS AND CONCLUSIONSI.COMMERCEThe parties stipulated, and I find, that the BuildersAssociation of Chicago, hereinafter referred to as theAssociation, is, and at all times material to this proceedinghas been, a nonprofit corporation duly organized under,and existing by virtue of, the laws of the State of Illinois,and is composed primarily of employers engaged in andaround Chicago, Illinois, in the construction of industrial,commerical, and institutional buildings. The Associationmaintains its office and place of business at Chicago,where, among other activities, it is engaged in the conductof labor negotiations and the execution of collective-bargainingagreementson its behalf with unionsrepresenting employees of its employer-members. Saidemployer-members of the Association, during the calendaryear 1965, performed services valued in excess of $1million,which services were performed in States otherthan the State of Illinois.The Respondent is an unincorporated association,maintainingan office at Chicago, Illinois, which exists forthe purpose, in whole or in part, of dealing with employers,includingemployer-membersoftheAssociation,concerning grievances, labor disputes, wages, rates of pay,hours of employment, and conditions of work. In thisregard, it is the collective-bargaining representative forcertain of the employees of members of the Association,and, as said representative, has executed, maintained, andgiven effect to collective-bargaining contracts with theAssociation covering said employees. The Respondentannually receives in excess of $1,600,000 from initiationfees, dues, assessments, fines, work permits, and othersources from its members, of which, in excess of $100,000,isannually transmitted to the Respondent's parentorganization,theInternationalUnion of OperatingEngineers, in Washington, D.C.Based upon the foregoing, I find that the Associationand each of its employer-members is, and at all timesmaterialherein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct. I further find that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE RESPONDENTLABOR ORGANIZATIONI find thatInternationalUnion of Operating Engineers,Local#150, AFL-CIO,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGEDUNFAIRLABORPRACTICESA. Stipulated FactsJoseph W. O'Brien, a member of the Respondent, hasworked over a period of time for an employer-member oftheAssociation,andunder a collective-bargaining165 NLRB No. 6 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement in force between the Respondent and theAssociation. In August 1965 the Union held its election ofofficers.At this election William Martin, the incumbentpresident, was reelected to that office and Joseph O'Brienwas one of three auditors elected to office. Thereafter,during the fall of 1965, a member of the Union filed anelection appeal with theparent InternationalUnion ofOperating Engineers, seeking a declaration of ineligibilityofmany of the elected officials, including Martin andO'Brien. At an appeal hearing held in Washington, D.C.,O'Brien appeared with the member filing the appeal. Theappeal was overruled. Martin and other officers of theUnion were aware of the appeal and had knowledge ofO'Brien's appearance at the appeal hearing.Shortlythereafter,attheRespondent'sregularsemiannualauditmeeting held on January 23, 1966,O'Brien was present as were the other two auditors, thethree trustees, and most of the Union's executive board,including President Martin. During the reading of theaudit'sstatement,O'Brien asked several questions.Martin refused to answer any of them or to allow anyonepresent to answer them. At one point during the reading,Martin accused O'Brien of continual harassment, askingwhether he was going to have to put up with this type ofindividual harassment the next 3 years and stating that hewould not do it. The meeting continued and Martin and theexecutiveboardmembers left the room. Sometimethereafter,Martin returned to the room, walked towardO'Brien, and called him a profane name, inviting O'Briento take a swing at him. This O'Brien refused to do,whereupon, Martinagaincalled O'Brien profane namesand left the room. The audit meeting continued, at the endof which, O'Brien refused to sign the audit.The followingweek,onJanuary 28, 1966, theRespondent held its semiannual general membershipmeeting in Chicago, Illinois, which was attended byapproximately 500 members, a number of whom were alsoemployees of employer-members of the Association. Atthis general membership meeting, at which O'Brien waspresent,PresidentMartin announced to the unionmembers present that O'Brien had refused to sign theaudit. At this, a member from the audience suggested thatO'Brien be fired from his office for his refusal to sign theaudit. In response thereto, President Martin stated tothose present that O'Briencould not be fired as he waselected to the office. Martin then added, "I don't knowwhat I am going to do with O'Brien, but I'll get him in myown way."B.ConclusionThe sole issue presented is whether, as asserted by theGeneral Counsel, on these facts Martin's statement toO'Brien and to the assembled union members onJanuary 28, 1966,' to the effect that "I don't know what Iam goingto do with O'Brien, but I'll get him in my ownway," constitutesrestraintand coercion within theproscriptions of Section 8(b)(1)(A) of the Act.2 In thisregard, as readily acknowledged by all, it has long beenestablished that, although the proscriptions of 8(b)(1)(A)are limited, actual or threatened economic reprisals orphysical violence by union officials under circumstancesmay constitute violations of this section of the Act.3 Thus,itwould appear that, if Martin's statement on this occasionis found to constitute a threat of economic or financialreprisal or a threat of bodily harm against O'Brien,who, asa dissidentunionmember was questioning the integrity ofMartin and perhaps other union officials, the Act has beenviolated.Counsel for both the General Counsel and theRespondent rely on the same Board Decision in support oftheir respective positions, namely,J. Ziak & Sons, Inc.4Inthat case, which is strikingly similar to the facts in theinstantproceeding, the Trial Examiner found that anumber of statements made to a dissident union memberat union meetings"were intended as and were reasonablyunderstood to be pronouncements of dire consequences,"and, as such, "were threats of bodily, economic, andfinancial harm."5 The Board, however, in reversing theTrial Examiner, did so on the ground that the unionofficial's remarks were ambiguous, and because it was"unable to infer from the testimony as to the mood of theaudience and their comments that Haggerty's remarksconstituted threats of either bodily or financial harm, orwere designed to create an atmosphere hostile to Farrelland the others."'Notwithstandingtheabsenceofasubsequent"neutralization" by the union officials of the remark,relied on here by the General Counsel as the controllingfactor distinguishing the two cases and warranting adifferent conclusion, I cannot, viewing the two factualsituationsside by side, agree that Martin's remark wasanything but ambiguous.' Accordingly, while recognizingthe statement as a threat, but finding its ambiguity to leaveunanswered the question as to whether it was oneprohibited by the Act, I find, as did the Board inZtak,thattheGeneralCounselhasnotestablishedbyapreponderance of the evidence that Martin, and therefore,iThe General Counsel made it clear that no violation is allegedas to Martin's conduct at the audit meeting on January 232Sec 8(b)(1)(A) provides in pertinent part that "It shall be anunfair labor practice for a labor organization or its agents-(1) torestrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7"2SeeInternational Typographical Union (American NewspaperPublishers Association),86 NLRB 951, modified 193 F 2d 782(C.A 7), affil 345 U S 100, andNu-Car Carriers,Inc., 88 NLRB75, enfd 189 F 2d 756 (C A 3), cert. denied 342 U S 919.4 152 NLRB 380.5As found by the Trial Examiner,the unionofficial thereinstated to the union member"that he was`going to get him'; that`this guy is going to get his', that he was `going to take care ofhim'; that he had 'ways of taking care of these fellows', to `watchthese men.watch everyone';that he would'get to him in time';that 'we will get this guy',and that he would `take care of himlater "'On one occasion, prior to the 10(b) period, the unionofficial toldthe dissident member that he was "traveling thewrong road and if you don't stay away from these guys, one ofthese days,Imight ruin you financially "6 In Ziak, the union official's statements concerning themember were followed by violent reaction by the members,including shouts to "throw him out " However,theBoardappeared to place emphasis on the fact that because theassembled members were then told that the dissident member"would be taken care of in accordance with the regular unionprocedures,"there was nointentto threaten the member withbodily or financial harmNor, in my opinion, does the fact that Martin challengedO'Brien to a fist fight the week before resolve the ambiguity INTL. UNION OF OPERATING ENGINEERS, LOCAL UNION #150theRespondent,unlawfully threatenedO'Brien onJanuary 28, 1966.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.TheBuildersAssociationofChicagoandInternationalUnion ofOperating Engineers,Local Union#150, AFL-CIO, are bothengaged in commerce within themeaning of Section 2(6) and(7) of the Act.1612.TheRespondent, InternationalUnion ofOperatingEngineers,LocalUnion #150, AFL-CIO,isa labororganization within the meaningof Section 2(5) of the Act.3. TheRespondent has not engaged in any unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERItishereby recommended that the complaint bedismissed in its entirety.